RYMER, Circuit Judge,
dissenting.
I agree with the district court that Cal. Code Civ. Proc. § 351 does not toll the 10-year statute of limitations imposed by § Cal.Code Civ. Proc. § 337.5 as to Territorial because § 351 does not apply to foreign corporations. Loope v. Greyhound Lines, Inc., 114 Cal.App.2d 611, 614, 250 P.2d 651 (1952); Cardoso v. American Medical Systems, Inc., 183 Cal.App.3d 994, 999, 228 Cal.Rptr. 627 (1986); see also Abramson v. Brownstein, 897 F.2d 389, 393 n. 6 (9th Cir.1990) (noting that § 351 does not apply to foreign corporations). Territorial is a foreign corporation that Czarina failed to show could not have been served by substituted service on the California Secretary of State, see Cal. Corp. Code § 2111, or through the Inter-American Convention on Letters Rogatory, see 28 U.S.C. § 1781.
In any event, we have held that § 351 unconstitutionally burdens commerce. Abramson, 897 F.2d at 393 (holding that the California tolling statute is unconstitutional). Territorial is clearly engaged in foreign commerce. Thus, even if § 351 could apply to Territorial despite its being a foreign corporation, the statute of limitations cannot be tolled as to it without running afoul of the Commerce Clause.